1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    NICHOLAS D. DICKINSON
     Assistant United States Attorney
4    501 Las Vegas Boulevard South
     Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6300 / Fax: (702) 388-6698
6    Nicholas.dickinson@usdoj.gov

7    Attorneys for the United States

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9                                           -oOo-

10    UNITED STATES OF AMERICA,                                   2:19-cr-00246-GMN-NJK

                             Plaintiff,                     STIPULATION TO SENTENCING
11
                                                                   (Second Request)
                  vs.
12
      JAMAL RASHID,
13
                             Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with David Chesnoff, Esq. and Richard A.

17   Schonfeld, Esq., counsel for defendant Jamal Rashid, that the sentencing hearing currently

18   scheduled for March 27, 2020 at 10:00 a.m., be vacated and set to a date and time convenient to

19   this Court, but no sooner than 30 days on a date that is on a Friday.

20          This stipulation is entered into for the following reasons:

21          1. The Defendant is not incarcerated does not object to the continuance.

22          2. In response to the Presentence Report, counsel for defendant requested additional

23             discovery that falls under Federal Rule of Criminal Procedure 6(e). The parties agreed

24
                                                     1
1       on production of those materials and counsel needs additional time for potential

2       objections to the PSR.

3    3. Government counsel will be out of the District on March 27, 2020, on mandatory

4       work related travel.

5    4. Counsel Chesnoff is currently in trial in a several month special circumstances

6       homicide trial in Los Angeles, with the court being dark on Fridays only.

7    5. Both parties anticipate filing sentencing memorandums and the parties need

8       additional time to prepare for defendant’s Sentencing.

9    6. The parties agree to the continuance.

10   7. Additionally, denial of this request for continuance could result in a miscarriage of

11      justice.

12   8. The additional time requested by this Stipulation is made in good faith and not for

13      purposes of delay.

        This is the second request for a continuance of the sentencing hearing.
14
            DATED this11th day of March, 2017.
15

16   DANIEL G. BOGDEN,                           By: _/s/ Richard A. Schonfeld
     United States Attorney                      DAVID Z. CHESNOFF, ESQ.
17   By: /s/ Nicholas D. Dickinson               RICHARD A. SCHONFELD, ESQ.
     NICHOLAS D. DICKINSON                       Counsel for Jamal Rashid
     Assistant United States Attorney
18

19

20

21

22

23

24
                                             2
1
                        UNITED STATES DISTRICT COURT
2                                  DISTRICT OF NEVADA
                                           -oOo-
3
      UNITED STATES OF AMERICA,                               2:19-cr-00246-GMN-NJK
4
                              Plaintiff,
5
                  vs.                                         ORDER
6
      JAMAL RASHID,
7
                             Defendant.
8
            The ends of justice served by granting said continuance outweigh the best interest of the
9
     public and the defendant in a speedy sentencing, since the failure to grant said continuance
10
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient time
11
     and the opportunity within which to be able to effectively and thoroughly prepare for
12
     sentencing, taking into account the exercise of due diligence.
13
            IT IS THEREFORE OREDERED that sentencing in the above-captioned matter
14
     currently scheduled for March 27, 2020 at 10:00 a.m., is VACATED and CONTINUED to
15
     Friday, May 1, 2020, at 9:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
16
            March 12, 2020
17   DATED ______________

18
                                                 _____________________________________
19                                               THE HONORABLE GLORIA M. NAVARRO
                                                 U.S. DISTRICT COURT JUDGE
20

21

22

23

24
                                                      3
